          Case 3:20-cr-00260-RS Document 20 Filed 01/15/21 Page 1 of 2



 1   PAMELA DAVIS (SBN: 172870)
     pdavis@winston.com
 2   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 3   San Francisco, CA 94111-5840
     Telephone: (415) 591-1000
 4   Facsimile: (415) 591-1400

 5   ABBE DAVID LOWELL
     adlowell@winston.com
 6   WINSTON & STRAWN LLP
     1901 L Street NW
 7   Washington, DC 20036
     Telephone: (202) 282-5722
 8   Facsimile: (202) 282-5100

 9   Attorneys for Defendant
     JACK ABRAMOFF
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14

15   UNITED STATES OF AMERICA,                        Case No. 3:20-CR-00260-RS
16                Plaintiff,
                                                      NOTICE OF WITHDRAW OF COUNSEL
17         v.
                                                      Hon. Richard Seeborg
18   JACK ABRAMOFF,
19                Defendant.
20

21

22

23

24

25

26

27

28


                          NOTICE OF WITHDRAW OF COUNSEL– CASE NO. 3:20-CR-00260-RS
          Case 3:20-cr-00260-RS Document 20 Filed 01/15/21 Page 2 of 2



 1                           NOTICE OF WITHDRAWAL OF COUNSEL

 2          PLEASE TAKE NOTICE that Eric M. Meiring is no longer associated with Winston &

 3   Strawn LLP and is hereby withdrawn as counsel of record for Defendant Jack Abramoff. Mr.

 4   Abramoff respectfully requests that Mr. Meiring be removed from all applicable service lists,

 5   including Notices of Electronic Filing. All other counsel of record remain unchanged.

 6

 7   Dated: January XX, 2021                      WINSTON & STRAWN LLP

 8
                                                  By:    /s/ Pamela Davis
 9                                                       PAMELA DAVIS (SBN: 172870)
                                                         pdavis@winston.com
10                                                       WINSTON & STRAWN LLP
                                                         101 California Street, 35th Floor
11                                                       San Francisco, CA 94111-5840
                                                         Telephone: (415) 591-1000
12                                                       Facsimile: (415) 591-1400
13                                                       ABBE DAVID LOWELL
                                                         adlowell@winston.com
14                                                       WINSTON & STRAWN LLP
                                                         1901 L Street NW
15                                                       Washington, DC 20036
                                                         Telephone: (202) 282-5722
16                                                       Facsimile: (202) 282-5100
17                                                       Attorneys for Defendant
                                                         JACK ABRAMOFF
18

19

20

21

22

23

24

25

26

27

28

                                                    2
                            NOTICE OF WITHDRAWAL OF COUNSEL – 3:20-CR-00260-RS
